IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

JOSIAH BURKE AND CRYSTAL CV 18-00144-BLG-SPW
BURKE, husband and wife,
individually and on behalf of their
minor children,

ORDER
Plaintiffs,

V.

BRIAN OSNESS, DALE OSNESS,
TOM FERGUSON, individually and as
agent for TF CONSTRUCTION, and
DALLAS CRANFORD, individually
and as agent for LIBERTY
ENVIRONMENTAL, LLC,

Defendants.

 

 

THIS MATTER comes before the Court upon Defendants’ Joint Unopposed
Motion for Leave to File Settlement Agreement Under Seal Pursuant to F.R.Civ.P.
5.2(d) and D.Mont. L.R. 5.2 (Doc. 68). For good cause appearing,

IT IS HEREBY ORDERED that the motion is GRANTED.

IT IS FURTHER ORDERED that the Clerk of Court shall file the

settlement agreement (Doc. 69) under seal.

DATED this “# “ day of January, 2020.

“SUSAN P. WATTERS
United States District Judge
